Citation Nr: 1519633	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than January 6, 2010 for the award of service connection for asbestos related lung disease with pleural plaques.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his stepdaughter 


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1970 to February 1973, and from August 1976 to December 1978, with additional  service in the Naval Reserves.  

Historically, in an August 2010 rating decision, the RO granted service connection and assigned an initial, 0 percent (noncompensable) rating for asbestos related  lung disease with pleural plaques, effective February 11, 2010 (the date of receipt of a formal claim for the benefit granted).

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO assigned an earlier effective date of January 6, 2010 (the date of receipt of an informal claim) for the award of service connection for asbestos related lung disease with pleural plaques.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the effective date.  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In October 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System and Virtual VA  claims processing systems.  The electronic files contain the hearing transcript but no other additional evidence relevant to this appeal.  


FINDINGS OF FACT

1.  On January 6, 2010, the RO received the Veteran's initial informal claim for service connection for asbestos related lung disease with pleural plaques.

2.  The record contains no statement or communication from the Veteran, or other document, prior to January 6, 2010, that constitutes a pending claim for service connection for asbestos related lung disease with pleural plaques.


CONCLUSION OF LAW

The claim for an effective date earlier than January 6, 2010 for the award of service connection for asbestos related lung disease with pleural plaques is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In the present appeal, the June 2013 SOC included citation to the provisions of 
38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The June 2013 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided, to include during the October 2013 hearing when the undersigned explained the issue on appeal and what additional evidence would be necessary to substantiate the claim as required by 38 C.F.R. 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II. Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a);
 38 C.F.R. § 3.400.  

While the Veteran asserts his entitlement an effective date for service connection for asbestos related lung disease earlier than January 6, 2010, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a). 

The basic facts in this case are not in dispute.  On January 6, 2010, the RO received a written statement from the Veteran together with copies of selected service personnel records and records of hospitalization and pulmonary surgery at a private hospital in August 2007.  At that time, the Veteran underwent a right thoracotomy and was diagnosed with empyema and asbestos or pleural plaques.  In his statement, the Veteran reported that he performed duties as a Navy boiler technician aboard two vessels and was present and assisted in the removal of asbestos insulation without the use of breathing protection.  On February 11, 2010, the RO received the Veteran's formal claim for service connection for empyema and emphysema caused by exposure to asbestos.  The Veteran noted that he had "never submitted a claim for disability until now."   A review of the file by the Board fails to reveal any relevant communications from the Veteran or other parties prior to January 6, 2010.  

During the Board hearing, the Veteran testified regarding his exposure to asbestos in service and acknowledged that he did not file a claim with VA until January 2010.  Nevertheless, he contended that service connection should be effective in 2007, when his asbestos related disease was diagnosed.   

Under certain circumstances, receipt of certain private or state government facility treatment records or records of admission to a VA or military services hospital can be accepted as a date of receipt of an informal claim but only if service connection for the disability has already been granted or denied.  See 38 C.F.R. § 3.157 (2014); Sears v. Principi, 16 Vet. App. 244, 249 (2002).  In this case, private treatment records were first received together with the January 6, 2010 informal claim, and there had been no earlier adjudication of the claim.  Therefore, these provisions are not applicable in this case.  

Moreover, the mere presence of medical evidence does not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Simply stated, in this case, prior to January 6, 2010 informal claim for service connection, the record contains no statement or communication from the Veteran, or other document, that constitutes a pending claim for service connection for asbestos related lung disease with pleural plaques pursuant to which the benefit ultimately awarded could have been granted.  As such, January 6, 2010 is the earliest possible effective date for the award of service connection authorized by law.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155, 3.400.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Given such authority, on these facts, there is no legal basis for assignment of an effective date for the award of service connection for asbestos related lung disease with pleural plaques PTSD earlier than January 6, 2010.  Thus, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than January 6, 2010 for the award  of service connection for asbestos related lung disease with pleural plaques is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


